         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  PAUL HAYDEN, et al.,                               Case No. 20-cv-00367-VC
                 Plaintiffs,
                                                     ORDER GRANTING IN PART AND
          v.                                         DENYING IN PART DEFENDANTS'
                                                     MOTION TO DISMISS SECOND
  PORTOLA PHARMACEUTICALS, INC.,                     AMENDED CONSOLIDATED CLASS
  et al.,                                            ACTION COMPLAINT
                 Defendants.                         Re: Dkt. No. 119, 138


       Investors in Portola Pharmaceuticals bring this suit alleging that the company made

misleading statements in violation of the Exchange Act by repeatedly overstating its 2018

revenue. Because Portola made a public stock offering that incorporated those revenue

statements, the plaintiffs also allege that Portola and the companies that underwrote the public

offering violated the Securities Act. For the reasons explained below, accepting as true the well-

pled allegations in the complaint, the plaintiffs have articulated a highly plausible theory of

securities fraud. Nonetheless, the motion to dismiss must be granted as to the Exchange Act

claims, because the plaintiffs have not adequately alleged loss causation. The motion to dismiss

is denied as to the Securities Act claims. Dismissal of the Exchange Act claims is with leave to

amend, and any amended complaint is due within 21 days of this order. Because this decision

relies only on allegations and arguments raised in the complaint and opposition brief, the

defendants’ motion for leave to file a sur-reply (Dkt. No. 138) is denied.


                                      Exchange Act Claims
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 2 of 12




       To state a claim under Section 10(b) and Rule 10b-5 of the Exchange Act, the plaintiffs

must allege a false statement (meaning a material misrepresentation or omission), scienter, and a

causal relationship between the plaintiffs’ economic loss and the false statement. Under the

Private Securities Litigation Reform Act, both the false statement and scienter must be pled with

particularity. City of Dearborn Heights Act 345 Police & Fire Retirement System v. Align

Technology, Inc., 856 F.3d 605, 613 (9th Cir. 2017) (Align).

       Both sides treat the alleged false statements as statements of opinion. When a statement

of opinion is involved, additional requirements apply. If plaintiff claims that an opinion is an

affirmative misrepresentation, the complaint must allege either that (i) the belief is both

objectively untrue and was not subjectively held by the speaker; or (ii) the opinion statement

included within it a false statement of a material fact. If the plaintiff claims that an opinion was

misleading because of an omission, the complaint must allege that the defendants omitted facts

that are significant enough to make the opinion statement misleading to a reasonable person

reading the statement. Id. at 615-16 (citing Omnicare, Inc. v. Laborers District Council

Construction Industry Pension Fund, 575 U.S. 175 (2015)). The plaintiffs pursue an omission

theory, alleging primarily that Portola’s statements of its estimated revenues for prior periods

were misleading because the defendants omitted material facts that, if disclosed, would have

caused investors to seriously doubt the validity of those estimates.
       To understand the omission these plaintiffs are alleging, it is first necessary to understand

both Portola’s business model and its financial reporting obligations as a publicly traded

company. Prior to being purchased by Alexion (which is now owned by AstraZeneca), Portola

was a small pharmaceutical start-up company. In 2018 the FDA approved Portola’s second-ever

product, a coagulant called Andexxa. Andexxa is used to stop emergency bleeding in patients

who are being treated with certain kinds of blood thinners. Because there was no drug already

approved to treat these rare but life-threatening bleeds, the FDA approved Andexxa through an

expedited process as an “orphan drug.” That meant Portola did not need to produce proof that the
drug actually worked in sick patients; only that it was safe and caused a chemical change in the


                                                  2
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 3 of 12




blood of healthy volunteers. Although Andexxa remains the only FDA-approved drug for

treating this class of bleeds, another drug called Kcentra has long been used as an off-label

treatment.

       Portola began selling a limited supply of Andexxa in May 2018. This first-generation

product had a shelf life of 6 to 12 months. In December 2018, the company announced that it had

received FDA approval for a scaled-up manufacturing process that would produce much larger

volumes of the drug. This was a second-generation product with a longer shelf life, remaining

usable for 36 months after production. However, as alleged in the complaint, Portola did not start

shipping the longer-dated product until November 2019.

       According to the complaint, Portola faced two major challenges in achieving widespread

use of Andexxa. The first challenge was the price tag. During the relevant period Portola was

charging between $24,750 and $49,500 per dose. By comparison, Kcentra was available for less

than $10,000 per dose. At least one former Andexxa salesperson allegedly told the plaintiffs’

attorneys that the price was a “shock” to hospitals considering stocking the drug, and several

others reported similar difficulties in convincing hospitals to make such a big-ticket purchase.

The second challenge was the inherently unpredictable nature of the condition Andexxa is

designed to treat. As the complaint describes it, these kinds of bleeds are “outlier” emergencies

that only occur in a small percentage of patients who are taking a particular class of blood
thinners. That reality further complicated the financial decision facing hospitals, because

hospitals only recoup the cost of a drug when it gets used to treat a patient. Unlike a drug that

would be prescribed to a patient for regular use in an outpatient setting, or routinely used for a

wide variety of patients in the hospital, Andexxa would not be needed frequently or with any

kind of predictability. That meant a hospital would pay the exorbitant price to stock Andexxa

without knowing when, if ever, it could recoup that cost.

       Presumably because of these challenges, Portola offered customers a very generous

return policy for Andexxa. Hospitals could return unopened doses of the drug at any time in a
nine-month window. That window opened three months before the dose’s expiration date and


                                                  3
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 4 of 12




closed six months after the expiration date. For the first-generation product sold in 2018 with a

maximum 12-month shelf life, that meant a purchaser could theoretically return the drug 18

months after it was first purchased, well into calendar year 2020. Additionally, the policy applied

regardless of whether a hospital had purchased the drug directly from Portola or from a specialty

distributor. In fact, distributors could also return any doses they had not managed to sell to

hospitals.

       This return policy had important ramifications for Portola’s financial reporting

obligations. Like all publicly traded companies, Portola was required to report its financial

results, including revenues, on a quarterly and annual basis. The SEC requires that companies’

statements of revenue comply with “generally accepted accounting principles,” known as

“GAAP.” 17 C.F.R. § 244.100. Most relevant to this case, a new GAAP rule (“ASC 606”) that

went into effect in 2018 set a standard for how companies report revenues from contracts for the

sale of goods.1

       In many situations, a company’s expected revenue from the sale of a given product is

something less than the listed sales price for that product. That’s because various provisions in

the contract—like rebates or return polices—might force the company to give some money back

to the customer. In general terms, under ASC 606 companies can only count money from sales as

“revenue” when they can be pretty sure that they will not end up giving that money back.
Moreover, this means any stated revenue is an estimate, because it reflects the company’s

expectation of how much money it will get to keep, not the actual amount of money it has

collected to date.

       Speaking more technically, and as relevant to the allegations in the complaint, a company

can only report revenue from sales when it is able to conclude that it is not likely to suffer a



1
 See Financial Accounting Standards Update No. 2014-09, Revenue from Contracts with
Customers, available at
https://www.fasb.org/cs/ContentServer?cid=1176164076069&d=Touch&pagename=FASB%2F
Document_C%2FDocumentPage.


                                                  4
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 5 of 12




significant reversal. ASC 606-10-05-4.2 Moreover, a company can only reach that conclusion

after first analyzing a specified set of factors, including historical data on returns from that

product or similar products, how long it will be before any uncertainty is resolved, and the

relevance of circumstances beyond the company’s control. ASC 606-10-32-12. If the company is

not able to conclude that revenue from a particular sale is likely to stick—either because it lacks

enough information to make a sufficiently reliable estimate, or because the information available

suggests the risk of a significant reversal—it cannot report revenue from that sale.

       One way companies can comply with ASC 606 is by stating “reserves.” As explained in

the complaint, a reserve is just an estimated dollar amount provided in a financial report that

represents the company’s expectation of how much money it will be required to give back to

customers for returns, rebates, etc. For example, imagine that in one year a publicly traded

company sold 100 t-shirts for $10 apiece and, based on its prior experience selling shirts,

expected that 20% of the shirts sold would get returned for a full refund. To comply with GAAP,

the company would report $800 in net revenue (that is, net of a $200 reserve for returns). That

would indicate to outside observers that regardless of the number of shirts actually sold, the

company could only expect to keep around $800 in revenue. In the language of GAAP, the t-shirt

company is estimating that a significant reversal of the $800 due to unexpected additional returns

is not probable.
       Like the hypothetical t-shirt company, Portola reported its revenue from Andexxa and its

other product, Bevyxxa, net of reserves for expected returns.3 On March 1, 2019, the company

filed its annual financial report for 2018 (“Form 10-K 2018”). Portola reported in that filing that

it had earned $23.995 million in net revenue from Andexxa sales in 2018. Although the form

stated that revenue was net of a return reserve, it did not disclose the actual dollar amount of that

2
  The actual language of the rule uses a confusing double negative: “The estimated amount of
variable consideration will be included…only to the extent that it is probable that a significant
reversal in the amount of cumulative revenue recognized will not occur when the uncertainty
associated with the variable consideration is subsequently resolved.”
3
  The company also made reserves and reduced its net revenue to account for other factors not
particularly relevant to this case.


                                                   5
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 6 of 12




reserve. That’s as if the hypothetical t-shirt company reported $800 in net revenue without

saying it had reserved $200 for returns. While that in itself is apparently not a GAAP violation,

an investor reading Portola’s Form 10-K 2018 would not know how much Andexxa the company

actually sold in 2018 or, importantly for this case, what percentage of that sales revenue the

company expected to need to give back for returned product before the return window closed in

2020.

        It was not until February 28, 2020 that Portola disclosed the dollar amount of return

reserves it had taken for product sold in 2018. This disclosure came in the company’s annual

report for 2019 (“Form 10-K 2019”). That document included a table showing return reserves

taken for Andexxa in 2018 as well as “payments and customer credits issued” for returns actually

made as of December 31, 2018. See Dkt. 113-4 at 3.4 That table shows that in 2018, the dollar

amount Portola actually reserved for product returns was $2.611 million. That is, the company

had estimated internally in 2018 that when the return window ultimately closed for doses sold in

2018, $2.611 million worth of Andexxa would have been returned for a full refund while

$23.995 million worth of Andexxa (the amount reported as net revenue) would not have been

returned. And as mentioned above, the return window for products sold in 2018 would typically

not close until some point in 2020.

        The same table reported a second significant fact, also disclosed for the first time in the
Form 10-K 2019 that was filed on February 28, 2020. The table shows that as of December 31,

2018, Portola had already paid customers $2.312 million for returned product. That is, of the

$2.611 million Portola expected to pay back for returns by mid-2020, the company had paid back

all but $299 thousand before the first day of 2019. With well over a year left in the return

window, nearly 90% of the reserve had already been depleted.

        Portola’s omission of this key fact—that only $299 thousand of its $2.611 million in

4
  Technically, the numbers reported in that table represent reserves taken for all products sold—
both Andexxa and Bevyexxa. However, as is explained below, Andexxa accounted for 99% of
Portola’s revenue in 2018, meaning that the vast majority of the reserves taken and the product
returned would also have been Andexxa.


                                                  6
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 7 of 12




return reserves for 2018 remained by the end of 2018—forms the core of the plaintiffs’

Exchange Act claims. The theory of misrepresentation by omission goes as follows: Portola

repeatedly stated net revenue for 2018 and claimed that its revenue statement complied with

GAAP. That revenue statement was an estimate and therefore an opinion subject to Align and

Omnicare. Because the revenue stated was net of a reserve for expected returns, the amount of

reserve taken and the amount remaining after accounting for returns already made are material

bases for the company’s estimate of the amount for 2018 revenue it would ultimately get to keep.

Perhaps the company was not required to disclose these numbers if reserves were depleting at the

rate the company expected, but in this case the omission was material because no reasonable

investor would have expected the $23.995 million in revenue to hold when $2.312 million had

already been paid in returns and only $299 thousand remained to cover returns that would be

made in 2019 and 2020. In light of Andexxa’s twin challenges regarding price and unpredictable

use, and given the company’s carte-blanche return policy, this theory of a material omission is

highly plausible.

       To be sure, Align and Omnicare set a tall order for plaintiffs attempting to plead that a

statement of opinion was misleading by omission. It is not enough to allege the existence of

some fact that cuts against the accuracy of the expressed opinion. Align, 856 F.3d at 615. The

nature of an opinion is that it includes some uncertainty, and any given fact might suggest a
different possible outcome. Instead, to state a claim, a plaintiff must plausibly allege that the

omitted facts “conflict with what a reasonable investor would take from the statement itself.” Id.

(quoting Omnicare, 575 U.S. at 189). If the person or entity making the statement knew

something that would render the stated opinion objectively inaccurate, they have an obligation to

disclose that fact. See also Retail Wholesale & Department Store Union Local 228 Retirement

Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1278 (9th Cir. 2017) (“An actionable omission

claim arises only when disclosure is necessary to make the statements made, in light of the

circumstances under which they were made, not misleading.”) (citing 17 C.F.R. § 240.10b–5(b)).
       Here, the fact that Portola’s reserves for 2018 product were almost depleted by the start


                                                  7
         Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 8 of 12




of 2019 plainly contradicts the company’s statement that as of March 1, 2019 it could expect to

keep $23.995 million in revenue from 2018 sales of Andexxa. Portola had originally predicted

that about 10% of its gross revenue from Andexxa ($2.611 million of at least $26.606 million in

sales) would get returned over the course of the following 18 months. In fact, about 9% got

returned within just a few months. In the face of those facts, a stated expectation that not much

more than 1% of product—the remaining $299 thousand—would be returned during well over a

year of remaining eligibility crosses the line from irrationally hopeful to grossly inaccurate.

       In their briefs and at the hearing on this motion, the defendants repeatedly made two

arguments to support the proposition that failing to disclose the depleted reserve did not

constitute a material omission. First, they contended that the presence of a positive amount left in

the reserve account by the end of 2018 actually indicates that the company over-reserved for

returns. But this argument itself stems from a mistaken interpretation of the table published in

Portola’s Form 10-K 2019. That table clearly states that $299 thousand was the “balance at

December 31, 2018.” That is, $299 thousand was left after accounting for product returned

before that date—not accounting for product returned on or after January 1, 2019. Thus, as stated

in the table, the amount remaining in the reserve is not an “extra cushion,” but rather an

alarmingly small remainder.

       Second, the defendants posited that the small amount left at the end of 2018 does not
support an inference that Portola knew when it made its original reserve estimate that it was

under-reserved. After all, the point of taking reserves is to hedge uncertainty, and no company

has a crystal ball. But that argument frames the issue around the wrong point of reference. What

matters is what Portola knew when it made the allegedly misleading statement of revenue: on

March 1, 2019, when the company filed its Form 10-K 2018. That is the day Portola told the

investing public that its 2018 revenue from Andexxa was close to $24 million and that, in the

company’s best estimation, that number was not likely to be subject to a significant reversal. By

that date, the company obviously knew that the vast majority of its returns reserve had already
been depleted by actual returns. Given the singular importance of Andexxa, the limited number


                                                  8
           Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 9 of 12




of sales, and the high price of each dose, there is no reason to think the company was not

tracking returns in real time. Even defense counsel appeared to concede this at the hearing on

this motion. Because the plaintiffs have alleged with particularity that Portola stated its estimated

revenue while omitting this material fact (a fact that would have shone a light on how inaccurate

the estimate was), they have satisfied the first element of an Exchange Act claim.

          This brings us to the issue of scienter. To fulfill this element, the complaint must state

with particularity facts giving rise to a strong inference that the individual defendants made the

false or misleading statements either intentionally or with deliberate recklessness. Reese v.

Malone, 747 F.3d 557, 568-69 (9th Cir. 2014) (overruled on other grounds by Align, 856 F.3d

605). One way a plaintiff can meet this requirement is by alleging that due to each defendant’s

role in the company it would be “absurd” to suggest that they did not know about the relevant

facts that rendered their statements misleading. Id. at 575-76. When the challenged statements

involve the company’s core operations, that showing can be made without alleging any specific

facts that an individual officer actually knew about the particular fact—knowledge is essentially

assumed. See id. at 576 (citing Berson v. Applied Signal Technology, 527 F.3d 982 (9th Cir.

2008)).

          As already noted, it would be absurd to think that any of Portola’s officers and directors

did not know about the rate of Andexxa returns or its relevance to the company’s revenue
statements. The individually named defendants are, respectively the company’s CEO, CFO,

Chief Commercial Officer, Chairman of the Board of Directors, and Directors. All except

Koenig, the Chief Commercial Officer, personally signed the Form 10-K 2018. Collectively,

these defendants were responsible for the financial wellbeing of the company, which in turn

depended almost entirely on the commercial success of Andexxa. The Form 10-K 2018 shows

that more than 99% of the company’s net product revenues for the year came from Andexxa

($23.995 million of $24.1 million), and product revenues accounted for 60% of the company’s

total net revenue for the year (with the remainder coming from collaborations and licensing). See
Dkt. No. 130-7 at 48. On top of that, CEO Garland’s public statements emphasized the


                                                    9
        Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 10 of 12




importance of Andexxa to the company’s financial success. On March 1, 2019, the day the Form

10-K 2018 was filed, he highlighted the fact that the company kept close track of data on

Andexxa sales and utilization, including having “visibility” into shipments from distributors to

hospitals and auditing the medical records of patients treated with Andexxa. And in June of that

year, he told analysts on a conference call that the company was and would remain “focused on

Andexxa.” The price of the product was high, and the number of sales relatively small. In light of

those facts, any suggestion that the company’s officers and directors were not aware of such

basic information as how much product had been returned by the end of 2018 and how that

compared to the reserves taken for 2018 sales would be absurd.

       But despite alleging a misleading statement and scienter, the current complaint does not

sufficiently allege loss causation. To satisfy this element, the plaintiffs must allege that the

revelation of the identified omission was a substantial factor in cause the company’s stock price

to decline, thereby causing an economic loss for its investors. Nuveen Municipal High Income

Opportunity Fund v. City of Alameda, California, 730 F.3d 1111, 119 (9th Cir. 2013). This is

frequently achieved by identifying the date that “the truth is revealed” through some public

announcement and then describing how much the stock dropped thereafter, often bolstered by

statements from analysts citing the revelation as the cause for investor concern. See, e.g., In re

Daou Systems, 411 F.3d 1006, 1026 (9th Cir. 2005).
       The current complaint fails to allege that the revelation of the previously omitted reserve

numbers caused the plaintiffs any economic loss. As a practical matter, it appears that when the

plaintiffs shifted the focus of their lawsuit from more general statements about demand and

future growth to the reserve depletion issue, they forgot to update the section on loss causation

from the prior version of the complaint.5 All of the substantive allegations related to loss

5
  Although this ruling focuses on the allegations about the clearest examples of false
statements—those relating to 2018 revenue while omitting information about the depleted
reserves—to the extent these allegations are true, they would tend to increase the probability that
some of the other statements regarding demand and future growth were also false when made. In
other words, assuming the defendants knew the return reserve had been depleted so rapidly and
that more returns were likely, this suggests that the defendants knew they had a serious problem


                                                  10
        Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 11 of 12




causation focus on the company’s announcements on January 9 and February 26, 2020 of lower-

than-expected 2019 sales, flat demand, and lower utilization. Although the January

announcement included the news that Portola took a $5 million charge to add to its return

reserves for both “catch up” and to account for expected future returns (which perhaps could be

characterized as a partial revelation), nothing in the announcement ties that charge directly to

product sold in 2018 or would give an investor cause to specifically question the company’s

prior statements regarding its 2018 revenue. Moreover, the same section alleges that investors’

concerns over those two announcements caused Portola’s stock to drop; it does not state that any

further drop was caused by the more specific revelation of the depleted reserve for returns of

2018 product. Complaint at ¶¶ 250-51, 257-58. Nor could it, because as noted above, the

depleted reserve was first revealed on February 28, 2020—two days after the end of the proposed

class period on February 26, 2020. In sum, although the earlier announcements are relevant to

the plaintiffs’ new theory (particularly the part about the $5 million “catch up” charge), overall

the complaint does not present a coherent narrative on loss causation stemming from the failure

to disclose throughout 2019 how depleted the reserve had become for product sold in 2018.



                                      Securities Act Claims

       To state a claim for violation of Sections 11 and 12 of the Securities Act, a plaintiff must
allege a material misrepresentation or omission in a registration statement or prospectus filed in

connection with a public stock offering. 15 U.S.C. §§ 77k(a), 77l(a); see Rubke v. Capitol

Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir. 2009). Unlike Exchange Act claims, the Securities

Act claims do not require a plaintiff to allege scienter or loss causation.6 In re Daou Systems,


with the commercial viability of their main product. Although the allegations with respect to
statements about growth and demand are not particularly strong taken on their own, they become
stronger when considered in conjunction with the allegedly misleading omissions about the
company’s revenues.
6
 These sections do provide an affirmative defense whereby, at later stages of the litigation, a
defendant may reduce its liability by showing that the plaintiffs’ losses were caused by
something other than the misrepresentation. 15 U.S.C. §§ 77k(e), 77l(b).


                                                 11
        Case 3:20-cv-00367-VC Document 143 Filed 08/10/21 Page 12 of 12




Inc., 411 F.3d 1006, 1027 (9th Cir. 2005).

       Portola undertook a public stock offering in August 2019, between the time it had

announced its 2018 revenues and when it revealed its depleted return reserve in February 2020.

The offering was underwritten by defendants Goldman Sachs, Citigroup, Cowen, William Blair,

and Oppenheimer. The registration statement and prospectus filed by Portola in connection with

the public offering incorporated by reference several prior filings that stated 2018 revenue

without any accompanying disclosure of the depleted return reserves. This included the

company’s Form 10-K 2018. The registration statement therefore contained a materially

misleading statement by means of omission, and the motion to dismiss the Securities Act claims

is denied.

                                                  * * * *

       Because the plaintiffs have successfully stated a Securities Act claim, and because they

will almost certainly be able to fix the loss causation allegations for their Exchange Act claim,

this case will begin to move forward. A case management conference is scheduled for

Wednesday, September 1, 2021 at 2:00 p.m. A joint case management statement is due August

25, and it should include a proposed schedule for litigating the case to trial.



       IT IS SO ORDERED.
Dated: August 10, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                 12
